internal_revenue_service number release date index number --------------------- -------------------------------- --------------------------------------------------- -------------------------------------- -------------------------------------- - department of the treasury washington dc person to contact -------------------------- -------------------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc corp b02 - plr-152829-02 date date ----------------------------------------------------- distributing ------------------------------------------------------------------------------------------------------------------- controlled_partnership corp a corp b corp c business or business x ----------------------- ------------------------------- ------------------------------- ---------------------------- -------------------------------------------- ------------------- ------------- ------------------------------------------------------ ------------------------------------------------------ ------------------------------------------------------ ------------ ----------------------- ----------------------- ------------------------------- ---------------------------------- ------------- ------------------------------- ---------------- ----------------------- ------------------------------- ------------------------------------ -------------------------- --------------------------------- -------------------------- ------------------------------------- ------------------------------------------------------ ------------------------------------------------------------------------------------------ ----------------------------------------------- --------- -- -- ------------------------ plr-152829-02 country region a region b region c region c assets a b c z dear ----------------- this is in response to a letter dated date supplemented by additional submissions requesting on behalf of distributing rulings under internal_revenue_code sec_355 sec_368 sec_721 and related provisions with respect to a series of proposed transactions the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the material information submitted is summarized below distributing is a domestic non-stock membership corporation and the common parent of an affiliated_group_of_corporations that file consolidated federal_income_tax returns distributing is principally engaged in the operation of business x as a non-stock corporation distributing is owned by its members distributing has approximately a direct and indirect members inherent in a direct member's membership in distributing is a non-exclusive non-transferable license to use distributing's name and trademarks in connection with the member's participation in plr-152829-02 business x the non-equity membership rights the rights of the members to use distributing’s name and trademarks are also set forth generally in individual license agreements between distributing and each of the members a member’s equity rights equity_interest the right to vote right to earnings_and_profits and liquidation proceeds if any are set forth in distributing’s bylaws a member’s right to vote right to earnings_and_profits and liquidation proceeds are determined according to formulas which are based on the relative amounts of business the member conducted in business x distributing’s members are organized by geographic regions each region develops and administers distributing’s business x within its geographic area there are presently b regions two of which region a and region b have consolidated their membership interest into corporate form corp a and corp b as such corp a and corp b are classified as regional group members of distributing the remaining regions act as divisions of distributing members within each region elect a regional board which supervises the development and administration of business x within the region distributing’s principal source of gross_income is fees paid_by its members for services provided in connection with transactions involving business x these transaction fees are set and collected by the regions from the members located in the region each region sets fees to cover the costs of operating the region and the fees owed by the region to distributing’s corporate headquarters a portion of the fees collected are used to pay for the services provided by zs a subsidiary of corp a corp c operates c of the zs the remaining zs are currently operated by distributing or a subsidiary of distributing in addition to the other fees initial fees are generally collected within each region from new members when they are admitted as members distributing conducts its business on a cost_basis thus for example fees paid_by distributing’s regions to distributing’s corporate headquarters are intended to cover but not exceed distributing’s corporate headquarters costs including capital and reserve requirements financial information has been received indicating that distributing’s operation of business x had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing and its members located in region c the region c members have determined that the operation of business x in region c would be enhanced by giving greater autonomy and control_over the region c operations of business x to the region c members distributing and the region c members believe that this can be accomplished by creating for the region c members a regional group member structure similar to the structure employed by region a and region b the creation of plr-152829-02 partnership and controlled in the structure described below is intended to provide the region c members increased control_over the portion of business x within region c the following transactions are therefore proposed the bylaws of distributing will be amended to convert all the distributing memberships temporarily into two classes the region c members will become class b members and the remaining members of distributing will become class a members on behalf of all the region c members one of the region c members will form partnership as a country private limited_company and will subscribe for a single subscriber share from its inception partnership will be classified as a partnership for federal tax purposes an employee of distributing will form controlled as a corporation with a single subscriber share held for the benefit of a third party to be designated by distributing controlled will be organized as a domestic_corporation that will operate in country distributing and controlled will enter into the business transfer agreement under which distributing will transfer to controlled a portion of distributing’s business x that relates to the business x operation in region c the region c assets in consideration therefor and at the direction of distributing controlled agrees to issue shares of controlled stock to partnership and assume the region c liabilities at such time the subscriber share in controlled issued in step will be cancelled the region c members’ direct memberships in distributing will be cancelled any distributing dividends or distributions of assets on dissolution of distributing will pass to partnership as regional group member and will be passed on to members of partnership in the same manner had such members remained members of distributing the region c members will be admitted as members of partnership with their respective interests in partnership reflecting their relative equity interests in distributing immediately before the proposed transactions the distributing trademark license granted to each region c member by distributing will continue in full force and effect so long as the region c member remains a member of partnership plr-152829-02 distributing and controlled will enter into a distributing controlled services agreement under which controlled will provide certain services in region c to partnership and the region c members as described in schedule a of the agreement controlled will also provide certain services to distributing or any of its members other than the region c members as set out in schedule b of the agreement distributing and partnership will enter into the distributing partnership group member agreement under which partnership will be admitted as a regional group member of distributing with all the rights and obligations described in distributing’s bylaws partnership’s equity_interest in distributing will be equal to the aggregate of the region c members’ equity interests in distributing immediately before the proposed transactions reduced to take into account the issuance of the controlled stock distributing’s bylaws provide that a regional group member acquires all of the rights and privileges of certain categories of members within its region for the purpose of sublicensing such rights and privileges to its owners and or members they also authorize a regional group member to establish policies and promulgate rules and regulations regarding the administration operation and development of distributing’s programs within its region which are consistent with distributing’s bylaws and acquire the right to vote at distributing’s meetings and be represented on its board_of directors they also provide the regional group member the right to share in any dividends or in the event of distributing’s liquidation liquidating distributions under the distributing partnership group member agreement partnership is required to pay or procure the payments of the regional group member fees to distributing as determined by distributing’s bylaws and carry out certain services region c membership services relating to the portion of distributing’s business x carried out in region c under this agreement partnership confirms that it is also subject_to the terms and conditions of the distributing controlled services agreement and that it will obtain from controlled certain services as defined in schedule a of that services agreement relating to business x in the region c for the region c members and partnership shall pay or procure the payment of the compensation therein provided to be paid_by it to controlled partnership and controlled will enter into the partnership controlled services agreement under this agreement partnership confirms that it plr-152829-02 will obtain certain services from controlled that relate to the portion of distributing’s business x carried out in region c under the partnership controlled services agreement partnership appoints controlled as its agent to provide the region c membership services to the region c members on its behalf in consideration for providing the region c membership services partnership shall pay or procure the payment to controlled of initial membership fees paid_by new members joining partnership after the completion of the transaction that is the subject of this ruling_request moreover under the terms of the partnership controlled services agreement controlled will collect membership fees from the region c members on behalf of partnership and pay a certain portion of the fees to partnership as required under the partnership controlled services agreement partnership authorizes controlled to use the distributing name any other distributing mark and any other rights which partnership as a regional group member is entitled to use during the term of the partnership controlled services agreement but only to the extent necessary for controlled as its agent to provide the region c membership services under the partnership controlled services agreement step sec_1 and will take place before the other steps all the other steps will take place thereafter and simultaneously transfer of legal_title to certain non-core business x contracts the delayed assignment contracts may be delayed pending receipt of consents from unrelated parties as soon as distributing obtains the consents necessary to do so distributing will assign the delayed assignment contracts to controlled while awaiting transfer distributing will hold the benefit of the delayed assignment contracts in trust for controlled distributing has made the following representations with respect to the proposed transactions a the fair_market_value of the controlled stock and any other consideration received by each region c member will be approximately equal to the amount of the region c member’s equity portion of its membership interest in distributing liquidation rights foregone by such region c member in exchange therefor b no part of the stock of controlled to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing plr-152829-02 c the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and there have been no substantial operational changes since the date of the last financial statements submitted other than as described herein the five years of financial information submitted on behalf of controlled is representative of the present operations of its active business and with regard to its active business there have been no substantial operational changes since the date of the last financial statements submitted other than as described herein following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to the consummation of the transactions the distribution of the stock or stock and securities of controlled is carried out for the following corporate business_purpose to enhance the performance of the businesses of distributing and controlled by resolving problems that arise or are exacerbated by the operation of business x in region c by enabling more focused management attention to the particular characteristics and needs of the region c business x operations the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction other than the region c members’ deemed contributions of their controlled stock to partnership there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business d e f g h i plr-152829-02 j l the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled the liabilities assumed in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled other than that arising in the ordinary course of business or potentially pursuant to certain agreements between distributing and controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 m payments made in connection with all continuing transactions if any between distributing and controlled will be on the same terms as are applicable to other group members and regional group members n no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution of the stock of controlled is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly equity interests possessing or more of the total combined voting power of all classes of equity interests in distributing or stock possessing or more of the total combined voting power of all classes of stock of controlled or equity interests possessing or more of the total value of all classes of equity interests in distributing or stock possessing or more of the total value of all classes of stock of controlled except that in the proposed transactions partnership directly and the members of partnership indirectly will acquire stock possessing or more of the voting power and value of controlled o plr-152829-02 p neither distributing nor controlled was or will be a united_states real q r s t u v property holding corporation as defined in sec_897 at any time during the 5-year period ending on the date of distribution of controlled or immediately after the distribution_partnership has no plan or intention to change its classification as a partnership for federal_income_tax purposes by election or otherwise partnership will not be a publicly_traded_partnership within the meaning of sec_7704 partnership would not be treated as an investment_company within the meaning of sec_351 if it were incorporated the region c members will not receive any portion of their interests in partnership for services or in exchange for any creditor’s interest in distributing or for the assumption of any liability of distributing to the best knowledge of distributing and partnership there is no plan or intention on the part of any of the region c members to sell or otherwise dispose_of its interest in partnership to be received in the proposed transactions for purposes of this representation neither the periodic changes in the relative interests in partnership held by the region c members as a result of the formulas for determining relative interests nor the admission of new region c members to partnership are considered sales or other dispositions of interests there is no plan or intention on the part of distributing to change significantly any of the formulas by which the relative equity interests in distributing held by the members of distributing are determined and periodically adjusted w there is no plan or intention on the part of partnership to change significantly any of the formulas by which the relative interests in partnership held by the region c members are determined and periodically adjusted such formulas will continue to correspond substantially to the formulas by which the relative equity interests in distributing held by the members of distributing are determined and periodically adjusted x there is no plan or intention on the part of distributing partnership or to the best knowledge of distributing any of the region c members to plr-152829-02 change substantially the non-equity membership rights of the region c members in connection with the operation of the business except to the extent necessary to interpose partnership as an intermediate_entity between the region c members and distributing as set forth in this letter and to accomplish the business purposes set forth in this letter based solely on the information submitted and the representations made we rule as follows the temporary reclassification of the memberships in distributing as class a and class b memberships the issuance and cancellation of the subscriber share in controlled and the issuance of the subscriber share in partnership will be disregarded the proposed transactions will be treated as though a distributing had transferred the region c assets to controlled in exchange for controlled’s assumption of the region c liabilities and all of controlled’s stock other than the subscriber share ignored in ruling above b distributing had distributed its controlled stock to its region c members in exchange for a portion of the region c members’ equity in distributing c each region c member had transferred its controlled stock and its remaining equity in distributing to partnership in exchange for an interest in partnership d each region c member retained its trademark license with distributing which will continue in effect by virtue of the region c member’s membership in partnership the transfer by distributing to controlled of the region c assets solely for the deemed issuance of the stock of controlled to distributing and the assumption by controlled of the region c liabilities together with the deemed_distribution of the stock of controlled to the region c members and the surrender of a portion of their equity interests in distributing will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 plr-152829-02 no gain_or_loss will be recognized to distributing on the transfer of the region c assets to controlled for the assumption by controlled of the region c liabilities and the deemed issuance of the stock of controlled to distributing sec_361 and sec_357 no gain_or_loss will be recognized to controlled upon its receipt of the region c assets solely for the assumption by controlled of the region c liabilities and the deemed issuance of the stock of controlled to distributing sec_1032 the basis of the region c assets received by controlled from distributing will be the same as the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the region c assets received by controlled from distributing will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized to distributing upon its deemed distribution of the stock of controlled to the region c members and their deemed surrender of a portion of their equity interests in distributing sec_361 the deemed transfers to partnership by the region c members of their controlled stock and their equity interests in distributing for interests in partnership will not constitute a purchase by partnership of any controlled stock or any equity_interest in distributing within the meaning of sec_355 sec_355 will not apply to the deemed_distribution of the stock of controlled to the region c members notwithstanding the deemed transfers by the region c members of such stock and their equity interests in distributing to partnership as provided in sec_312 the earnings_and_profits of distributing will be allocated between distributing and controlled under sec_1_312-10 sec_312 no gain_or_loss will be recognized to and no amount will be included in the income of the region c members upon their deemed receipt of the stock of controlled sec_355 plr-152829-02 the region c members’ basis in their equity interests in distributing will be allocated in each case between such equity_interest and the stock of controlled in proportion with relative fair market values sec_358 b and c generally the member’s basis in their equity interests in distributing is zero revrul_71_233 1971_1_cb_113 see revrul_74_277 1974_1_cb_88 the holding_period of the stock of controlled deemed to be received by each of the region c members will include the period during which such region c member held its equity_interest in distributing sec_1223 no amount will be included in the income of the class a members of distributing upon the deemed_distribution to the region c members of the stock of controlled sec_305 and c distributing’s transfer of the delayed assignment contracts to controlled will occur pursuant to the plan_of_reorganization that includes distributing’s transfer of the other region c assets to controlled and the deemed_distribution of the controlled stock by distributing to the region c members sec_1_368-2 no gain_or_loss will be recognized to and no amount will be included in the income of the region c members or partnership on the deemed transfers by the region c members of their controlled stock and their equity interests in distributing to partnership for interests in partnership sec_721 partnership’s basis in the controlled stock and in its equity_interest in distributing will be equal to the sum of the bases of the region c members in their controlled stock and their equity interests in distributing respectively immediately before the deemed transfers by the region c members to partnership of such controlled stock and equity interests sec_723 partnership ‘s holding_period in the controlled stock and its equity_interest in distributing will include the region c members’ holding periods with respect to their controlled stock and their equity interests in distributing respectively sec_1223 the basis of each of the region c members in its interest in partnership will be equal to the sum of its basis in its controlled stock and its basis in its equity_interest in distributing immediately before the deemed transfer plr-152829-02 by such region c member of its controlled stock and its equity_interest in distributing to partnership sec_722 the holding_period of each of the region c members in its interest in partnership will include its holding_period with respect to its controlled stock and its equity_interest in distributing sec_1223 no gain_or_loss will be realized by and no amount will be included in the income of the region c members on the cancellation of the region c members’ right to conduct business x through their non-equity rights in distributing and the partnership's grant of equivalent non-equity rights to conduct business x by virtue of the region c members' membership in partnership sec_61 and sec_1001 the grant of rights to conduct business x is not part of the transaction described in ruling above no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling specifically no opinion is expressed regarding the application of sec_482 to the ongoing operations including the application of sec_482 to the regional group member agreement the distributing controlled services agreement and the partnership controlled services agreement this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives relevant a copy of this letter must be attached to any income_tax return to which it is sincerely marlene p oppenheim senior counsel office of associate chief_counsel corporate cc
